Citation Nr: 0027449	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-17 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for an eye disorder, to 
include ptosis and blepharitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1975 and from August 1985 to August 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles.

In a November 1991 rating decision, service connection was 
denied for bilateral hearing loss and for a right knee 
injury.  The veteran was notified of this determination that 
same month, but he did not timely file an appeal.  As such, 
this determination became final in accordance with applicable 
law.

In January 1997, the RO received the veteran's request to 
reopen his claim for service connection, which it denied in 
an August 1987 rating decision, as no new and material 
evidence had been presented.  The veteran then filed this 
appeal.

As discussed below, the Board is of the opinion that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  This issue, therefore, as well as 
the issue of entitlement to service connection for a back 
disorder, will be discussed in the REMAND, following the 
decision below.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was last denied in a January 1991 rating decision; the 
veteran was properly notified of this determination, but no 
appeal was perfected therefrom.

2.  Evidence received since the January 1991 determination 
consists primarily of a VA audiometric examination conducted 
in January 1997 that shows bilateral hearing loss.  In 
effect, the record has been supplemented with evidence that 
bears directly and substantially upon the issue of 
entitlement to service connection for bilateral hearing loss.

3.  The veteran has submitted a claim that is plausible and 
capable of substantiation as to his bilateral hearing loss.

4.  Entitlement to service connection for a right knee injury 
was last denied in a January 1991 rating decision; the 
veteran was properly notified of this determination, but no 
appeal was perfected therefrom.

5.  Evidence received since the January 1991 determination 
consists primarily of VA treatment records and the veteran's 
testimony at his video conference before a Member of the 
Board.  In effect, the state of the record remains unchanged.

6.  Competent medical evidence of a nexus, or link, between 
the veteran's eye disorder, to include ptosis and 
blepharitis, and his service has not been presented.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1991 determination 
that denied service connection for bilateral hearing loss is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

4.  Evidence received since the January 1991 determination 
that denied service connection for a right knee injury is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

5.  The veteran's claim of entitlement to service connection 
for residuals of a right knee injury is not reopened.  
38 U.S.C.A. § 5108 (West 1991).

6.  The claim of entitlement to service connection for an eye 
disorder, to include ptosis and blepharitis, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

With respect to the veteran's bilateral hearing loss, the 
United States Court of Appeals for Veterans Claims (known as 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Court 
opined that 38 C.F.R. § 3.385 (1999), discussed below, then 
operates to establish when hearing loss can be service-
connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

II.  Factual Background

When the RO considered the veteran's claim of service 
connection for bilateral hearing loss and a right knee injury 
in November 1991, the pertinent evidence of record consisted 
of the veteran's service medical records pertaining to his 
second period of service, from August 1985 to August 1989.

These records show that the veteran injured his right knee in 
May 1987, while playing football.  The initial diagnosis was 
soft tissue trauma/muscle strain.  The veteran returned for 
follow-up later that same month, and it was noted that the 
veteran's muscle strain was resolving.  In October 1997, the 
veteran complained of on and off right knee pain.  Physical 
examination of the right knee at that time was unremarkable, 
and the assessment was knee pain, retropatellar.  From 
February to May 1989, the veteran complained of right lateral 
knee pain.  It was noted that a meniscal tear needed to be 
ruled out.  An April 1989 x-ray study of the veteran's right 
knee found no fractures or dislocations.  There was a sliver 
of calcification adjacent to the distal medial femoral 
condyle that was consistent with a Pellegrini-Stieda 
calcification from an old trauma.  There was also a bony 
exostosis extending medially from the proximal medial fibular 
metaphysis, which was noted might represent an 
osteochondroma.  Upon separation examination (conducted in 
July 1989), the veteran reported swollen joints but did not 
specifically reference his right knee.  Clinically, no 
abnormalities associated with the veteran's right knee were 
noted.  The veteran's separation examination noted bilateral 
hearing loss, and it was noted that a VA hearing examination 
was recommended.

Subsequent to January 1991, the RO received and considered VA 
treatment records (dated from January 1996 to February 1997) 
and the veteran's testimony at his video conference before a 
Member of the Board (conducted in September 2000).

The VA treatment records contain a January 1997 audiometric 
examination that found borderline sensorineural hearing loss 
in both ears, with mixed loss in the left ear.  These records 
also reflect the veteran's complaints of right knee pain and 
swelling.  Historically, it was noted that the veteran had 
undergone arthroscopic surgery in 1992.  The assessment was 
chronic low-grade right knee pain.  The veteran's service and 
service medical history were not discussed within the context 
of the veteran's right knee.  These records do not contain 
any clinical discussion or opinion relating the veteran's 
chronic right knee pain to his service and events therein.

At his video conference before a Member of the Board, the 
veteran testified that he first injured his right knee in 
either 1987 or 1988.  (Transcript (T.) at 4).  He had been 
treated with ice and a wrap at that time.  Id.  Subsequently, 
he had developed a knee condition, and surgery had been 
scheduled, but it was canceled, as he had been needed on the 
ship.  Id.  The veteran also testified that he had seen a 
private doctor about his knee in 1990 or 1991, after getting 
out of the service in 1989.  Id.  The doctor had diagnosed 
torn cartilage and ligament damage at that time.  (T. at 5).  
When asked if this private doctor had checked the veteran's 
service medical records, the veteran responded in the 
negative but indicated that he had told the doctor about his 
in-service injury.  Id.  The veteran also indicated that he 
had received treatment at the VA for his right knee; he still 
took 600 milligrams of Ibuprofen.  Id.  With respect to his 
hearing loss, the veteran testified that he had been told in 
service that he had hearing loss, and he had been placed on a 
hearing conservation program while in service.  (T. at 14-
15).  The veteran also stated that he had been told about his 
hearing loss at the VA.  (T. at 15-16).


III.  Analysis

In November 1991, the RO denied the veteran's claim of 
service connection for bilateral hearing loss, stating that 
since the veteran had failed to report for an examination, 
even though hearing loss for VA purposes was shown upon the 
veteran's separation examination, it would have been 
speculative to grant service connection absent an 
examination.  The RO also denied service connection for a 
right knee injury, stating that the veteran's in-service 
injury had been acute and transitory in nature.  
Subsequently, the RO received and considered VA treatment 
records and the veteran's testimony at his video conference 
before a Member of the Board.  Given the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a previously denied claim, the Board finds 
the January 1997 VA audiometric examination contained in the 
veteran's VA treatment records to be new and material 
evidence as to the claim of service connection for bilateral 
hearing loss. See Justus v. Principi, supra; see also 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, as to the 
claim of service connection for residuals of a right knee 
injury, the Board does not find either the veteran's VA 
treatment records or his testimony to be new and material 
evidence.  Id.

Specifically, as to the veteran's bilateral hearing loss, the 
Board finds that the January 1997 VA audiometric examination 
is both new and material in this instance, as it provides 
evidence of current sensorineural hearing loss in both ears.  
As such, in conjunction with the hearing loss noted in the 
veteran's service medical records, pursuant to Hensley, the 
record now shows that the veteran has bilateral hearing loss.  
In effect, the January 1997 VA audiometric examination bears 
directly and substantially upon the specific matter for 
consideration.  See 38 C.F.R. § 3.156(a).  In that the 
veteran had hearing loss in service and has a postservice 
diagnosis of hearing loss, which reflects a continuity of his 
symptomatology, the claim is well grounded.  The question 
that now remains is whether the veteran's current bilateral 
hearing loss falls within the provisions of 38 C.F.R. 
§ 3.385, for which service connection may be established.  As 
noted above, this will be addressed in the REMAND below.

With respect to the veteran's residuals of a right knee 
injury, the Board finds that the additional VA treatment 
records, while new to the record in that they were not before 
the RO in November 1991, are not material.  For evidence to 
be considered sufficient to reopen a prior denial, it must be 
both new and material.  Id.  Here, though, these records are 
silent as to any pertinent reported service medical history 
as to the veteran's right knee.  Indeed, historically, it was 
only noted that the veteran had arthroscopic surgery in 1992.  
Further, while the 1992 arthroscopic surgery is noted 
historically, these records do not reflect any complaints or 
treatment as to the right knee until February 1997.  As such, 
they do not document or suggest a continuity of treatment or 
symptomatology since the veteran's separation from service.  
Moreover, they do not offer any clinical discussion or 
opinion relating the veteran's chronic low-grade right knee 
pain to service.  Therefore, these records are not so 
significant that they must be considered, either alone or in 
conjunction with evidence previously considered, in order to 
fairly decide the merits of the veteran's claim, i.e, 
entitlement to service connection for residuals of a right 
knee injury.

As to the veteran's testimony at his video conference before 
a Member of the Board, the Board finds it, in part, 
cumulative and redundant in effect, as it merely reiterates 
the veteran's earlier statements that he injured his right 
knee in service, in 1987 or 1988, and these statements were 
considered and rejected by the RO in November 1991.  New and 
material evidence cannot be cumulative and redundant.  Id.  
Further, as to the veteran's testimony that he had surgery 
performed on his knee in 1990 or 1991, the Board notes that 
the veteran did not submit copies of any medical records 
pertaining to this procedure, and he testified that the 
doctor had not reviewed his service medical records.  Rather, 
the veteran had told the doctor about his in-service injury.  
As such, the veteran's testimony in this regard, while new to 
the record, is not material.  

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the RO's August 1997 rating 
decision and the October 1998 statement of the case, the 
Board finds that the veteran has been adequately informed of 
the evidence required in this case and afforded an 
opportunity to respond.  Specifically, the veteran was 
informed that medical evidence showing continuity of 
treatment since discharge or medical evidence showing a 
relationship between the most recent findings and service was 
necessary.

The Board notes the application of a three-step test with 
respect to new and material cases.  Under the Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under 38 C.F.R. § 3.156 to reopen the 
claim; if so, VA must determine whether the claim is well 
grounded based on a review of all the evidence of record; 
lastly, if the claim is well grounded, VA must proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist has been fulfilled.  Winters v. West, 
12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of a 
right knee injury, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).

In reaching this determination, denying new and material 
evidence sufficient to reopen a claim of service connection 
for residuals of a right knee injury, the Board acknowledges 
the veteran's assertions that he never received notice of a 
scheduled VA examination, as the RO purportedly mailed it to 
the wrong address.  As such, the RO then denied the veteran's 
claim on the basis of the veteran's failure to report.  In 
this respect, though, the Board stresses that the veteran has 
attempted to reopen a previously denied claim for benefits.  
As such, the Board must first address only whether new and 
material evidence has been submitted by the veteran 
sufficient to reopen the claim.  As discussed above, the 
Board finds that the veteran has not as to his right knee.  
The Board's analysis and consideration must stop here, then, 
and a discussion as to VA's duty to assist, if any in this 
instance, is not warranted or supported.  Id; see also 
Winters v. West, supra; Elkins v. West, supra.


Entitlement to service connection

I. Pertinent Law and Regulations

As noted above, a veteran claiming entitlement to VA benefits 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, supra.  A well-grounded claim requires more than 
allegations that the veteran's service, or an incident which 
occurred therein, resulted in injury, illness, or death.  The 
veteran must submit supporting evidence that would justify 
the belief that the claim is a plausible one.  See Tirpak, 2 
Vet. App. at 609.  Where a claim is not well grounded, VA 
does not have a statutory duty to assist the veteran further 
in the development of his claim.  38 U.S.C.A. §  5107(a); see 
also Morton v. West, 12 Vet. App. 477 (1999).

The Court has held that the three elements of a well-grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

II.  Factual Background

The veteran's service medical records show that the veteran 
had edema and erythema of the left eye, of unknown origin, in 
May 1987.  In June 1987, the veteran was diagnosed with 
chalazion bilaterally, which were removed that same month.  
Chalazion was again diagnosed in October 1987, for which the 
veteran received injections of Kenalog and Xylocaine.  In 
February 1989, the veteran was treated for conjunctivitis, 
which on follow-up was noted to have resolved.  Upon 
separation examination (conducted in July 1989), the veteran 
reported no eye trouble, and no pertinent clinical notations 
were recorded.

The veteran's VA treatment records (dated from January 1996 
to February 1997) contain a January 1997 progress note, which 
reflects the veteran's reports of having had left eye surgery 
in the military eight years before.  Subsequent to physical 
examination, the diagnoses were blepharitis and ptosis.  
There was no clinical discussion as to the onset or etiology 
of these two disorders and their relationship, if any, to the 
veteran's service and events therein.

At his September 2000 video conference before a Member of the 
Board, the veteran testified that he received treatment for 
his drooping eyelid only at the VA.  (T. at 13-14).  When 
asked if any of the doctors who had treated him had related 
his current eye problem to service and the in-service 
procedure performed on the veteran's eyes, the veteran 
responded in the negative.  (T. at 14). They had not given 
him any idea what his eye problem was due to.  Id.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for an eye disorder, to 
include ptosis and blepharitis.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, this aspect of the veteran's claim 
must be denied, as it is not well grounded.

As discussed above, a well grounded claim of entitlement to 
service connection requires 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, supra.  In this respect, the 
Board finds clinical evidence of a current disability (ptosis 
and blepharitis) and evidence of in-service incurrence (the 
veteran's statements and entries in the veteran's service 
medical records).  However, the Board does not find competent 
medical evidence of a nexus, or link, between the veteran's 
current eye disorders and his service, including the 
treatment received therein.  Such evidence is necessary for a 
well grounded claim of entitlement to service connection.  
Id.

Here, while the veteran's service medical records do, indeed, 
show that the veteran was treated for bilateral chalazion and 
conjunctivitis while in service, the veteran's separation 
examination is completely silent for any reference to these 
events, whether reported by the veteran or clinically noted 
by the examiner.  Also, none of the post-service evidence of 
record (the veteran's VA treatment records and his testimony 
at his video conference before a Member of the Board) speaks 
to a causal relationship between the veteran's current ptosis 
and blepharitis and his service.  The VA treatment records 
are negative for any clinical discussion relating these two 
disorders to service, although it was noted historically that 
the veteran had had left eye surgery eight years before, and 
the veteran himself testified that no doctor had ever told 
him that what was wrong with his eyes currently was related 
to service, including the left eye surgery.

In effect, the veteran has proffered only his assertions that 
his ptosis and blepharitis are related to his service, 
including the treatment he received for his bilateral 
chalazion and conjunctivitis.  Nothing in the record 
indicates that the veteran possesses the medical expertise 
necessary to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current ptosis and blepharitis 
and events in service, the veteran has not submitted a well-
grounded claim of entitlement to service connection for an 
eye disorder, to include ptosis and blepharitis.  See Caluza 
v. Brown, supra.

In reaching this determination, denying service connection 
for an eye disorder, the Board acknowledges that the record 
before it does not contain the veteran's service medical 
records from his period of service from November 1973 to 
November 1975.  However, in this instance as to this issue, 
the Board stresses that the veteran has never stated or 
indicated that in-service events from this period of service 
are involved.  Rather, the veteran has historically 
referenced only his period of service from August 1985 to 
August 1989.  Also, the Board points out that its denial of 
service connection in this instance does not turn on or 
involve the element of service incurrence and what is shown 
in or corroborated by the veteran's service medical records.  
Here, the Board finds no competent clinical evidence relating 
the veteran's current eye disorders to his service.  The 
Board acknowledges that the veteran did, indeed, seek 
treatment for eye problems while in service, regardless of 
the specific period of service involved.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the August 1997 
rating decision and in the October 1998 statement of the 
case, as he was informed of the evidentiary requirements of a 
well-grounded claim and told that medical evidence as to a 
relationship between the veteran's eye disorder and his 
service was necessary.  Moreover, the veteran has not 
provided any indication of the existence of additional 
evidence that would make this claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this regard, the Board notes that 
the veteran testified at his video conference before a Member 
of the Board that no doctor had told him that his current eye 
problems were related to service.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of service connection for bilateral hearing 
loss, the claim is reopened.

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for residuals of a right knee injury.

Entitlement to service connection for an eye disorder, to 
include ptosis and blepharitis, is denied.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, as discussed above, 
the Board is of the opinion that new and material evidence 
has been submitted as to this issue and that the veteran's 
claim is well grounded.  Therefore, VA now has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(b); see also Winters v. 
West, supra; Elkins v. West, supra.

In this respect, the Board notes that the January 1997 VA 
audiometric examination contains a recordation of the 
veteran's puretone thresholds, in decibels, which would 
demonstrate whether the veteran's bilateral hearing loss 
falls within the provisions of 38 C.F.R. § 3.385.  However, 
the numbers themselves are not noted, and instead, a graph 
has been drawn.  The Board declines to interpret this graph 
and believes that another VA audiometric examination, with 
the recordation of the veteran's puretone thresholds, in 
decibels, shown in numbers and not a graph, is necessary for 
a determination on the merits.

With respect to the issue of entitlement to service 
connection for a back disorder, the Board notes that when the 
veteran filed his claim for benefits in January 1997, he 
specifically indicated that he had injured his back during 
his second period of service, in November 1986, May 1987, and 
August 1988.  However, in a subsequent undated statement made 
to the RO, the veteran indicated that his service medical 
records from November 1973 to November 1975 were relevant to 
the adjudication of this issue, as he had suffered a back 
injury while lifting heavy loads during this period of 
service.  At his video conference before a Member of the 
Board, in response to questions asked by his service 
representative, the veteran testified that he had first 
injured his back in service, while doing some heavy lifting.  
(T. at 7-8).  Neither the veteran nor his service 
representative clarified the period of service involved.  As 
such, the record currently before the Board is unclear as to 
the period of service involved.  

Further, the Board notes, based upon the veteran's statements 
made in his initial claim for benefits as to his back, that 
the RO only requested from the National Personnel Records 
Center (NPRC) the veteran's service medical records from his 
second period of service.  The RO did not request the 
veteran's service medical records from 1973 to 1975, his 
first period of service.  In light of the recent decision in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Board 
finds that the RO must attempt to obtain the veteran's 
service medical records from his first period of service.

In light of the above, then, the issues of entitlement to 
service connection for bilateral hearing loss and entitlement 
to service connection for a back disorder will not be 
decided, pending a REMAND for the following actions:

1.  A VA audiometric examination should 
be scheduled and conducted, in order to 
determine the nature and severity of the 
veteran's bilateral hearing loss.  All 
required studies should be performed, 
pursuant to 38 C.F.R. §§ 3.385 and 4.85, 
and all findings should be recorded in 
detail.  Specifically, the audiologist 
should record the veteran's puretone 
thresholds in numbers and not a graph.

2.  The RO should also request from NPRC 
the veteran's service medical records 
dated from November 1973 to November 
1975.  The RO must document its request 
and NPRC's response.  If NPRC does not 
respond within a reasonable period of 
time, the RO must again request the 
records and document its request and any 
response received from NPRC.  See Hayre 
v. West, supra.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the audiologist in 
conjunction with the attendant 
audiometric examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
audiometric examination might have 
adverse consequences in the adjudication 
of his claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
audiometric examination report to ensure 
that it is in complete compliance with 
this remand, including all requested 
findings and the manner in which those 
findings are to be noted.  If not, the 
report should be returned to the 
audiologist for corrective action.

6.  Once the above development has been 
accomplished, the RO should then review 
the veteran's claim as to the propriety 
of a grant of service connection for 
bilateral hearing loss and a grant of 
service connection for a back disorder, 
in light of the audiometric examination 
and any conclusions and findings 
contained therein and in light of the 
veteran's service medical records dated 
from November 1973 to November 1975.

If the veteran's claim as to either issue 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 



